DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 9, 12, 14-16 and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Choi U.S. Patent Publication No. 2017/0110049 (hereinafter Choi).

    PNG
    media_image1.png
    881
    615
    media_image1.png
    Greyscale

Consider claim 1, Choi teaches a pixel of an organic light emitting diode display device (Figure 9), the pixel comprising: a storage capacitor comprising a first electrode connected to a line of a first power supply voltage, and a second electrode connected to a gate node (Figure 9, Cst, ELVDD and G1); a first transistor comprising a gate electrode connected to the gate node (Figure 9, T1 and G1); a second transistor configured to transfer a data signal to a source of the first transistor in response to a scan signal (Figure 9, T2, Dm, S1 and Sn); a third transistor configured to diode-connect the first transistor in response to the scan signal (Figure 9, T3, G1 and D1, Sn), the third transistor comprising first and second sub-transistor serially connected between the gate node and a drain of the first transistor (See annotated figure 9, A and B), and a node of the third transistor between the first and second sub-transistor (node between A and B, see also figure 1 how the transistor is separated in CR1 and CR2); a fourth transistor configured to transfer an initialization voltage to the gate node in response to an initialization signal (Figure 9, T4, Vint, G1, Sn-1), the fourth transistor comprising third and fourth sub-transistor connected between the gate node and a line of the initialization voltage (See annotated figure 9, C and D), and a node of the fourth transistor between the third and fourth sub-transistors (node between C and D, see also figure 1 how the transistor is separated in CR1 and CR2); and an organic light emitting diode comprising an anode, and a cathode connected to a line of a second power supply voltage (Figure 9, OLED, ELVSS), wherein at least one of the second sub-transistor and the fourth sub-transistor comprises a bottom electrode (Figure 9, Ga3 and Ga4), wherein at least one of the second sub-transistor and the fourth sub-transistor comprises a bottom electrode to decrease a voltage of at least one of the node of the third transistor and the node of the fourth transistor in response to a bottom electrode voltage (Gates G3, Ga3, G4 and Ga4 control the channel, and thus the node between A and B, or between C and D is reduced when a current is flowing through the channel). 

Consider claim 2, Choi teaches all the limitations of claim 1. In addition, Choi teaches fourth transistor comprises: a first gate electrode of the third sub-transistor configured to receive the initialization signal (Annotated figure 9, Sn-1, T4, G4 and C); a first source of the third sub-transistor connected to the gate node (T4, C and G1); a second gate electrode of the fourth sub-transistor configured to receive the initialization signal (T4, G4, D, Sn-1); a second drain of the fourth sub-transistor connected to the line of the initialization voltage (T4, D and Vint); the node of the fourth transistor configured as a first drain of the third sub-transistor and a second source of the fourth sub-transistor (node between C and D); the bottom electrode located under the second gate electrode of the fourth sub-transistor (Ga4 under G4).

Consider claim 3 Choi teaches all the limitations of claim 1. In addition, Choi teaches the bottom electrode of the fourth transistor is configured to receive the bottom electrode voltage (Figure 9, Ga4) during a masking period in which a display panel of the organic light emitting diode display device is not driven (when displaying a black color as suggested in [0136-0137]).

Consider claim 6, Choi teaches all the limitations of claim 1. In addition, Choi teaches the bottom electrode voltage has a negative voltage level during the masking period ([0134], -6V).

Consider claim 8, Choi teaches all the limitations of claim 1. In addition, Choi teaches. In addition, Choi teaches the third transistor comprises: a first gate electrode of the first sub-transistor configured to receive the scan signal (See annotated figure 9, T3, G3, Sn and A); a first source of the first sub-transistor connected to the gate node (T3, G1 and A); a second gate electrode of the second sub-transistor configured to receive the scan signal (T3, G3, Sn and B); a second drain of the second sub-transistor connected to the drain of the first transistor (T3, D1 and B); the node of the third transistor configured as a first drain of the first sub-transistor and a second source of the second sub-transistor (node between A and B); and the bottom electrode located under the second gate electrode of the second sub-transistor (ga3 under G3).

Consider claim 9, Choi teaches all the limitations of claim 1. In addition, Choi teaches. In addition, Choi teaches the bottom electrode of the third transistor is configured to receive the bottom electrode voltage (Figure 9, Ga3) during a masking period in which a display panel of the organic light emitting diode display device is not driven (when displaying a black color as suggested in [0119-0120]).

Consider claim 12, Choi teaches all the limitations of claim 9. In addition, Choi teaches the bottom electrode voltage has a negative voltage level during the masking period [0113].

Consider claim 14, Choi teaches all the limitations of claim 1. In addition, Choi teaches each of the second sub-transistor and the fourth sub-transistor comprises the bottom electrode (Figure 9, Ga4 and Ga3).

Consider claim 15, Choi teaches all the limitations of claim 1. In addition, Choi teaches a fifth transistor comprising a gate electrode configured to receive an emission signal, a source connected to the line of the first power supply voltage, and a drain connected to the source of the first transistor (Figure 9, T5, ELVDD, T1 and En); a sixth transistor comprising a gate electrode configured to receive the emission signal, a source connected to the drain of the first transistor, and a drain connected to the anode of the organic light emitting diode (Figure 9, T6, T1, OLED and En); and a seventh transistor comprising a gate electrode configured to receive the initialization signal, a source connected to the anode of the organic light emitting diode, and a drain connected to the line of the initialization voltage (Figure 9, T7, Vint, BP and OLED. [0113], refers to reference voltage is negative, where a negative voltage is required for turning ON T7 (p-type) as suggested in [0054]).

Consider claim 16, Choi teaches an organic light emitting diode (OLED) display device comprising: a display panel comprising a plurality of pixels [0018]; a data driver configured to provide data signals to the plurality of pixels (Figure 9, driver that provides Dm); a scan driver configured to provide scan signals and initialization signals to the plurality of pixels (Figure 9, driver that provides Dm and Vref); a power supply configured to provide a first power supply voltage (Figure 9, ELVDD), a second power supply voltage (Figure 9, ELVSS), and an initialization voltage to the plurality of pixels (Figure 9, Vint); and a controller configured to control the data driver, the scan driver, and the power supply (in order to turn on and off transistors), wherein each of the plurality of pixels comprises: a storage capacitor comprising a first electrode connected to a line of the first power supply voltage, and a second electrode connected to a gate node (Figure 9, Cst); a first transistor comprising a gate electrode connected to the gate node (Figure 9, T1); a second transistor configured to transfer a corresponding one of the data signals to a source of the first transistor in response to a corresponding one of the scan signals (Figure 9, T2); a third transistor configured to diode-connect the first transistor in response to the corresponding one of the scan signals (Figure 9, T3), the third transistor comprising first and second sub-transistor that are serially connected between the gate node and a drain of the first transistor, and a node of the third transistor between the first and second sub-transistors (See annotated figure 9, A, B and node between A and B); a fourth transistor configured to transfer the initialization voltage to the gate node in response to a corresponding one of the initialization signals (Figure 9, T4), the fourth transistor comprising third and fourth sub-transistors that are serially connected between the gate node and a line of the initialization voltage, and a node of the fourth transistor between the third and fourth transistors (See annotated figure 9, C, D and node between C and D); and an organic light emitting diode comprising an anode, and a cathode connected to a line of the second power supply voltage (Figure 9, OLED), and wherein at least one of the second sub-transistor and the fourth sub-transistor comprises a bottom electrode (Figure 9, Ga4 and Ga3) to decrease a voltage of at least one of the node of the third transistor and the node of the fourth transistor in response to a bottom electrode voltage (Gates G3, Ga3, G4 and Ga4 control the channel, and thus the node between A and B, or between C and D is reduced when a current is flowing through the channel). 

Consider claim 20, Choi teaches all the limitations of claim 16. In addition, Choi teaches the display panel comprises a plurality of regions, and wherein the power supply is configured to provide different bottom electrode voltages to the plurality of regions during a masking period ([0113], reference voltage may have a voltage level from -6V to about 0V, where 0V is different to -6V).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7, 10, 11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 3 above, and further in view of Oh et al. U.S. Patent Publication No. 2017/0117343 (hereinafter Oh).
Consider claim 4, Choi teaches all the limitations of claim 3. In addition, Choi teaches the bottom electrode voltage has a voltage level during the masking period [0136-0137].
Choi does not appear to specifically disclose a positive voltage level.
However, in a related field of endeavor, Oh teaches a display device including OLED (abstract) and further teaches power is supplied to the shield line (SL) such that charges such as electrons or holes are stored at the third channel C3 of the third active pattern A3 depending on a polarity of the power supplied to the shield line (SL), thereby controlling a threshold voltage of the third thin film transistor T3 in [0114-0115] and figure 2.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular polarity in order to control a threshold voltage of the thin film transistor as suggested by Oh in [0114].

Consider claim 5, Choi and Oh teach all the limitations of claim 4. In addition, Choi teaches an off-current of the fourth sub-transistor, and wherein the off-current of the fourth sub-transistor flows from the node of the fourth transistor to the line of the initialization voltage during the masking period [0136-0137].
Choi does not appear to specifically disclose an off-current of transistor is increased according to the bottom electrode voltage having the positive voltage level.
However, in a related field of endeavor, Oh teaches in [0114-0115], power is supplied to the shield line (SL) such that charges such as electrons or holes are stored at the third channel C3 of the third active pattern A3 depending on a polarity of the power supplied to the shield line (SL), thereby controlling a threshold voltage (and thus off-current) of the third thin film transistor T3. That is, the threshold voltage of the third thin film transistor T3 (and thus off-current) can be increased or decreased by use of the shield line (SL), and hysteresis that can occur at the third thin film transistor T3 can be improved by controlling the threshold voltage of the third thin film transistor T3.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to control bottom electrode or shield line so that the threshold voltage of the third thin film transistor T3 can be increased or decreased by use of the shield line (SL), and hysteresis that can occur at the third thin film transistor T3 can be improved by controlling the threshold voltage of the third thin film transistor T3 as suggested by Oh in [0114-0115].

Consider claim 7, Choi teaches all the limitations of claim 6. In addition, Choi teaches wherein an on-current of the fourth sub-transistor flows from the node of the fourth transistor to the line of the initialization voltage [0136-0137].
Choi does not appear to specifically disclose the fourth sub-transistor is configured to turned on according to the bottom electrode voltage having the negative voltage level.
However, in a related field of endeavor, Oh teaches in [0114-0115], power is supplied to the shield line (SL) such that charges such as electrons or holes are stored at the third channel C3 of the third active pattern A3 depending on a polarity of the power supplied to the shield line (SL), thereby controlling a threshold voltage (and thus off-current) of the third thin film transistor T3. That is, the threshold voltage of the third thin film transistor T3 (and thus off-current) can be increased or decreased by use of the shield line (SL), and hysteresis that can occur at the third thin film transistor T3 can be improved by controlling the threshold voltage of the third thin film transistor T3.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to control bottom electrode or shield line so that the threshold voltage of the third thin film transistor T3 can be increased or decreased by use of the shield line (SL), and hysteresis that can occur at the third thin film transistor T3 can be improved by controlling the threshold voltage of the third thin film transistor T3 as suggested by Oh in [0114-0115].

Consider claim 10, Choi teaches all the limitations of claim 9. In addition, Choi teaches the bottom electrode voltage has a voltage level during the masking period [0119-0120].
Choi does not appear to specifically disclose a positive voltage level.
However, in a related field of endeavor, Oh teaches a display device including OLED (abstract) and further teaches power is supplied to the shield line (SL) such that charges such as electrons or holes are stored at the third channel C3 of the third active pattern A3 depending on a polarity of the power supplied to the shield line (SL), thereby controlling a threshold voltage of the third thin film transistor T3 in [0114-0115].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular polarity in order to control a threshold voltage of the thin film transistor as suggested by Oh in [0114].

Consider claim 11, Choi and Oh teach all the limitations of claim 10. In addition, Choi teaches mask period in [0119-0120].
Choi does  not appear to specifically disclose an off-current of the second sub-transistor is increased according to the bottom electrode voltage having the positive voltage level, and wherein the off-current of the second sub-transistor flows from the node of the third transistor to the drain of the first transistor during the masking period.
However, Oh teaches in [0114-0115], power is supplied to the shield line (SL) such that charges such as electrons or holes are stored at the third channel C3 of the third active pattern A3 depending on a polarity of the power supplied to the shield line (SL), thereby controlling a threshold voltage (and thus off-current) of the third thin film transistor T3. That is, the threshold voltage of the third thin film transistor T3 (and thus off-current) can be increased or decreased by use of the shield line (SL), and hysteresis that can occur at the third thin film transistor T3 can be improved by controlling the threshold voltage of the third thin film transistor T3. In addition, Oh teaches off-current flows from the node D3 of the third transistor T3 to the drain of the first transistor T1.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to control bottom electrode or shield line so that the threshold voltage of the third thin film transistor T3 can be increased or decreased by use of the shield line (SL), and hysteresis that can occur at the third thin film transistor T3 can be improved by controlling the threshold voltage of the third thin film transistor T3 as suggested by Oh in [0114-0115].

Consider claim 13, Choi teaches all the limitations of claim 12. 
Choi does not appear to specifically disclose the second sub-transistor is configured to turned on according to the bottom electrode voltage having the negative voltage level, and wherein an on-current of the second sub-transistor flows from the node of the third transistor to the drain of the first transistor.
However, OH teaches However, Oh teaches in [0114-0115], power is supplied to the shield line (SL) such that charges such as electrons or holes are stored at the third channel C3 of the third active pattern A3 depending on a polarity of the power supplied to the shield line (SL), thereby controlling a threshold voltage (and thus off-current) of the third thin film transistor T3. That is, the threshold voltage of the third thin film transistor T3 (and thus off-current) can be increased or decreased by use of the shield line (SL), and hysteresis that can occur at the third thin film transistor T3 can be improved by controlling the threshold voltage of the third thin film transistor T3. In addition, Oh teaches off-current flows from the node D3 of the third transistor T3 to the drain of the first transistor T1.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to control bottom electrode or shield line so that the threshold voltage of the third thin film transistor T3 can be increased or decreased by use of the shield line (SL), and hysteresis that can occur at the third thin film transistor T3 can be improved by controlling the threshold voltage of the third thin film transistor T3 as suggested by Oh in [0114-0115].

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 16 above, and further in view of Toyomura U.S. Patent Publication No. 2021/0005137 (hereinafter Toyomura).
Consider claim 17, Choi teaches all the limitations of claim 16. 
Choi does not appear to specifically disclose the controller comprises: a still image detector configured to receive input image data at an input frame frequency, and to determine whether the input image data represents a still image, and wherein, when the input image data represents the still image, the controller is configured to set at least one frame period as a masking period to drive the display panel at a driving frequency lower than the input frame frequency.
However, in a related field of endeavor, Toyomura teaches a pixel circuit (abstract) and further teaches the controller comprises: a still image detector configured to receive input image data (circuit that receives the image) at an input frame frequency, and to determine whether the input image data represents a still image ([0051], low frequency driving at the time of displaying a still image), and wherein, when the input image data represents the still image, the controller is configured to set at least one frame period as a masking period to drive the display panel at a driving frequency lower than the input frame frequency( [0051], low frequency driving).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a low-frequency driving for a still image in order to reduce power consumption as suggested by Toyomura in [0051]. 

Consider claim 18, Choi and Toyomura teach all the limitations of claim 17. In addition, Choi teaches wherein the power supply is configured to provide a bottom electrode voltage to the bottom electrode of each of the plurality of pixels during the masking period (Figure 9, Vref and Ga4 and Ga3 and [0119-0120]). Furthermore, Toyomura teaches the data driver is configured to not provide the data signals to the plurality of pixels during the masking period, wherein the scan driver is configured to not provide the scan signals to the plurality of pixels during the masking period [0051].

Consider claim 19, Choi teaches all the limitations of claim 16. In addition, Choi teaches wherein the power supply is configured to provide a bottom electrode voltage to the bottom electrode of each of the plurality of pixels during the masking period (Figure 9, Vref and Ga4 and Ga3 and [0119-0120]).
Choi does not appear to specifically disclose the controller comprises: still image detector configured to receive input image data at an input frame frequency, to divide the input image data into a plurality of partial image data, and to determine whether each of the plurality of partial image data represents a still image, wherein, when at least one partial image data of the plurality of partial image data represents the still image, the controller is configured to set a portion of a frame period corresponding to a portion of the display panel as a masking period to drive the portion of the display panel corresponding to the at least one partial image data at a driving frequency lower than the input frame frequency.
However, Toyomura teaches the controller comprises: still image detector configured to receive input image data at an input frame frequency (circuit that receives the image), to divide the input image data into a plurality of partial image data (image for each pixel, see plurality of pixels in figure 2), and to determine whether each of the plurality of partial image data represents a still image [0051], wherein, when at least one partial image data of the plurality of partial image data represents the still image, the controller is configured to set a portion of a frame period corresponding to a portion of the display panel as a masking period to drive the portion of the display panel corresponding to the at least one partial image data at a driving frequency lower than the input frame frequency [0051].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a low-frequency driving for a still image in order to reduce power consumption as suggested by Toyomura in [0051]. 

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
On page 12, Applicant argues that “Fig. 9 of Choi, the third transistor T3 and the fourth transistor T4 are shown as single transistor” and do not appear to disclose the nodes recited in amended claim 1. 
As shown above in annotated figure 9, T3 and T4 comprises two parts or two sub-transistors since Ga3 or Ga4 do not extent entirely over G3 and G4. Thus, the node in between A and B, or C and D is decrease when a current is flowing through the channel. Consequently, this argument has been considered but it is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621